UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4426


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS DONNELL SIFFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00097-RJC-1)


Submitted:    April 15, 2009                 Decided:   May 15, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte,
North Carolina, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas     Donnell         Sifford       appeals      his   conviction    on   a

guilty plea and sentence on one count of possession with intent

to distribute one or more mixture and substances containing a

detectable       amount      of   cocaine       and    cocaine      base,     involving     at

least     five    grams      of    a    mixture       and     substance      containing     a

detectable amount of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1),         (b)(1)(B)        (2006)       (Count    1),    and     one   count    of

possession of ammunition by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2006) (Count 2).                              Sifford argues his

conviction       is   tainted      by    the       district    court's      denial   of    his

motion for substitute counsel, 1                     claims error in the district

court’s sentencing of him based on possession of crack cocaine,

and   challenges       his    sentence         on    Count    2.     For     the   following

reasons, we affirm.

            This      court       reviews      a    district       court's    denial   of    a

motion for substitution of counsel for an abuse of discretion.

United States v. Corporan-Cuevas, 35 F.3d 953, 956 (4th Cir.

1994).       A    defendant        does     not       have    an     absolute      right    to

substitution of counsel, United States v. Mullen, 32 F.3d 891,


      1
       Sifford’s attorney filed a motion to withdraw as counsel
before Sifford mailed a letter requesting substitute counsel be
appointed.   For ease of reference, this opinion refers to both
collectively as Sifford’s motion for substitute counsel.



                                                2
895   (4th    Cir.    1994),       and    an    indigent      defendant       may    request

another appointed attorney only for good cause, United States v.

Gallop,      838    F.2d    105,    108    (4th      Cir.    1988).      In     evaluating

whether      the    trial    court        abused     its     discretion        in     denying

Sifford’s motion for substitution of counsel, this court must

consider:      (1) the timeliness of the motion; (2) the adequacy of

the court's inquiry into Sifford’s complaint; and (3) "whether

the attorney/client conflict was so great that it had resulted

in total lack of communication preventing an adequate defense."

Gallop, 838 F.2d at 108.

              Our review of the district court’s ruling indicates no

error in the denial of Sifford’s motion.                         The district court

conducted      two    hearings       relative         to     Sifford’s      request         for

substitute counsel, and he was afforded ample opportunity to

state his grounds for his request.                          Prior to their separate

determinations that substitute counsel was not required, both

the magistrate judge and the district judge elicited a detailed

account      from    both     Sifford          and   his     attorney     as    to      their

interactions,         asking       clarifying         questions       and       requesting

elaboration        when    necessary.            Neither     judge    found         merit   to

Sifford’s claims that there was a total lack of communication

between him and his attorney such that an adequate defense was

prevented.



                                                3
          Review      of   the   record     reveals      that,   contrary     to

Sifford’s claim, counsel did review discovery with her client,

that she represented to the court on two occasions that she

would do everything in her power to represent Sifford, that she

met with Sifford on several occasions and discussed defenses,

trial strategy, the possibility of a plea, and that she did not

feel comfortable as an officer of the court filing the motions

he requested as she believed them to be inappropriate.                    Thus,

while the relationship between Sifford and his attorney was not

without its problems, the determinations of the district court

that their difficulties did not rise to the level of a total

lack of communication preventing an adequate defense cannot be

said to have been an abuse of discretion. 2

           Sifford    next    claims    error     in   the   district    court’s

sentencing pursuant to the guidelines for crack, rather than

solely for powder cocaine.            Specifically, he claims that while

the Presentence Investigation Report (“PSR”) indicates that the

crime laboratory analysis revealed 41.11 grams of cocaine base

and   59.38   grams   of     powder    cocaine,    during    Sifford’s    prior

counsel’s representation of Sifford, no laboratory report was

      2
       In addition, Sifford’s affirmations at two junctures in
his Fed. R. Crim. P. 11 proceeding that he was pleading guilty
of his own free will and because he was in fact guilty of the
crimes charged undermine his contentions on appeal.        See
Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).



                                        4
provided indicating a substance specifying cocaine base rather

than just cocaine.           As this laboratory report to which Sifford

refers is not part of the record on appeal, it is not properly

before this court for consideration.                   In any event, we find no

sentencing     error.         Ample    evidence       exists   in    the   record     to

demonstrate that Sifford was guilty of possession of both crack

and powder cocaine. The PSR, the evidence presented at the Rule

11 colloquy and sentencing hearing, and the fact that Sifford

was indicted upon, and specifically pled guilty to, possession

of   both    crack    and    powder    cocaine     fully    support    the     district

court’s sentence based on crack, as well as powder, cocaine.

             Finally,       Sifford    seeks     resentencing       relative    to   his

120-month sentence for possession of ammunition by a convicted

felon, in violation of 18 U.S.C. § 922(g) (2006).                            He claims

that,   should       this   court     find    error    in   the   district     court’s

sentence with regard to the narcotics conviction, it should also

remand for resentencing on the § 922(g) charge.                       Given that we

have found no error in the district court’s sentencing on Count

1, and Sifford does not challenge the calculation of the offense

level   or    the     corresponding          sentencing     guidelines       range   of

imprisonment relative to the § 922(g) conviction, his claim as

to Count 2 is without merit.

             Accordingly,       we      affirm     Sifford's        conviction       and

sentence.      We dispense with oral argument because the facts and

                                             5
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6